DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-11 were originally pending in this application prior to the amendment dated 04/08/2021. Claims 1, 2 and 4 are now amended. Claims 3, 6-8, and 11 are cancelled. No new claims are added. Hence, claims 1, 2, 4, 5, 9, and 10 are currently pending in the instant application.

Response to Arguments
Applicant’s arguments filed on 04/08/2021 with respect to claim 1 have been fully considered and would be persuasive, since the amendment has overcome the previous rejection. However, the arguments are moot in light of the new grounds of rejection as follows made using the Koike et al. reference, in order to address the new limitations introduced by the applicant in the amendment. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
1, 2, 4, 5, 9, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, Applicant recites the limitation “soaking further comprises operating the circulating pump in a reverse direction during the supplying of the wash water to the tub when the amount of laundry is equal to or smaller than a predetermined laundry amount” in line 13. Applicant has claimed the limiting step S146 of ‘soak laundry’ (1) not when laundry amount is equal to or smaller than a predetermined laundry amount (see Fig. 4) but (2) only when the laundry amount is equal to or greater than the predetermined laundry amount (see Fig. 4, [0015]). Further to that, Applicant refers to skipping a laundry soaking step based on amount of laundry (small laundry) (see Fig. 4, Specification [0028]), [0072], [0074], [0085]). Since it is not evident from the Specification that the Applicant has claimed ‘soaking laundry’ for small laundry (in contrary skipping the soaking step was indicated for smaller laundry ([0028]), [0072], [0074], [0085]), the subject matter is not properly described in the application as filed.
Also, claims 2, 4, 5, 9, and 10 are rejected because of their dependence on base claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (EP1889959A1) in view of Koike et al. (JP2008113982A).
Regarding claim 1, Park et al. teaches a method (see Title, Abstract) of controlling a laundry treating device (referred to as washing machine, see claim 1) comprising a tub (referred to as water tub 11, see Figure 1) configured to store wash water therein (see [0021], [0027]), a drum (referred to as rotary drum 12) rotatably disposed (see [0027]) within the tub to receive laundry therein (see [0021]), a heater (referred to as washing heater 16) configured to heat the wash water (see [0033]), a circulating pump (referred to as drainage pump 32 along with circulation unit 40 ) configured to circulate the wash water supplied to the tub (via circulation unit 40, see [0038]), and a controller (referred to as control unit 56) configured to control the tub, the drum (see [0021]), the heater, and the circulating pump (see Figure 3, [0043), [0044]), the method comprising: detecting an amount of laundry received in the drum (referred to as Step (S102), see Figure 4a, [0050]); supplying the wash water to the tub based on the amount of laundry (Step (S104), see [0050], Step (S106), see [0009], [0016], [0043], [0046], [0052]); and soaking 
Park et al. does not explicitly teach the method wherein the soaking further comprises operating the circulating pump in a reverse direction during the supplying of the wash water to the tub when the amount of laundry is equal to or smaller than a predetermined laundry amount, and wherein the wash water in the circulating pump flows back into the tub when the circulating pump operates in a reverse direction. 
In the analogous art of washing machine and control methods, Koike et al. teaches a method where in washing water is uniformly permeated into the laundry (soaking) when supplied into the dehydration tub (3) during detergent dissolution step S108, (see [0078]) where the circulation pump is rotating in reverse [0082-0083], and when the amount of laundry is equal to or smaller than a predetermined laundry amount (the pump gets operated in reverse for any laundry amount, smaller or larger or equal to a predetermined amount, hence reversal of pump holds true for small load of laundry too, see [0103]) wherein the wash water in the circulating pump flows back into the tub when the circulating pump operates in a reverse direction (see [0078], Fig 5). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the control method of Park et al. with that of Koike et al. with the benefit of dissolving detergent and generating washing water with high detergent concentration and circulating generated washing water can be realized with a single circulation pump thereby the circulation route of washing water can be simplified [see [0078], [0103]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (EP1889959A1) in view of Koike et al. (JP2008113982A) and further in view of Heon et al. (AU2010283165A1).
Regarding claim 2, the combined teachings of Park et al., and Koike et al. teaches the method detailed above. 
The combination of Park and Koike et al. does not explicitly teach the method wherein the soaking further comprises operating the circulating pump in a forward direction to circulate the wash water of the tub when the amount of laundry is equal to or greater than the predetermined laundry amount.  
In the analogous art of control methods of a laundry machine, Heon et al. teaches a method of controlling a laundry treating device (see Title, [0002]) wherein soaking (wetting step) the laundry comprises operating a circulating pump in forward direction to circulate the wash water of the tub (Step S2135, see [0395], [0414], [0420]) when the amount of laundry is equal to or greater than a predetermined laundry amount (see Figure 7, [0114]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Park and Koike with that of Heon et al. with the benefit of ensuring sufficient contact (absorption) of the wash water with the larger sized laundry to promote detergent dissolution using the circulating step in the water supplying step (see [0113]-[0115], Heon et al.)
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (EP1889959A1) in view of Koike et al. (JP2008113982A) and further in view of Park et al. (EP1961854A1) (hereon will be referred to as Park854 et al.)
Regarding claims 4 and 5, the combined teachings of Park et al. and Koike et al. teaches the method detailed above. 
The combination of Park et al., and Koike. does not explicitly teach the method wherein the heating the wash water is executed after standing by for a predetermined time after the supplying the wash water to the tub and wherein the predetermined time is a time taken for the wash water stored in the tub to reach a predetermined water level for the heater to be submerged.  

It would have been obvious to one of ordinary skill in the art at the time of the invention to  modify the method of Park et al., and Koike et al with the process step of Park854 et al. with the benefit of ensuring a predetermined time has lapsed before securing a heater safety water level at which the detergent water may be heated (see [0055]) and once the heater safety water level necessary for heated washing i.e. a water level at which the washing heater is immersed in the detergent water, is reached (after the predetermined time has lapsed) the heater may be turned on to heat the detergent water (see [0057], [0058], Park854 et al.).
Claims 9 and 10  are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (EP1889959A1) in view of Koike et al. (JP2008113982A) and Heon et al. (AU2010283165A1) further in view of Park et al. (EP1961854A1) (hereon will be referred to as Park854 et al.)
Regarding claims 9 and 10, the combined teachings of Park et al., Koike et al. and Heon teaches the method detailed above. 
The combination of Park, Koike and Heon et al. does not explicitly teach the method further comprising waiting for a predetermined time after completion of the soaking the laundry wherein waiting for the predetermined time comprises waiting until a water level of the wash water reaches a predetermined water level for the heater to be submerged.
In the analogous art of washing machines and washing control methods, Park854 et al. teaches a method further comprising waiting for a predetermined time after completion of the soaking the laundry 
It would have been obvious to one of ordinary skill in the art at the time of the invention to  modify the method of Park et al., Koike and Heon et al. with the process step of Park854 et al. with the benefit of ensuring laundry is unfirmly wetted by the detergent water supplied into the water tub by circulating wash water of the tub (see [0054]) and to secure a heater safety water level at which the detergent water may be heated by waiting for a predetermined time after wetting/soaking (see [0055]), once the heater safety water level necessary for heated washing i.e. a water level at which the washing heater is immersed in the detergent water, is reached (after the predetermined time has lapsed) the heater may be turned on to heat the detergent water (see [0057], [0058], Park854 et al.).
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PALLAVI CHITTA Ph.D./Examiner, Art Unit 1711                 

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711